     Case 3:21-cv-01266-BAS-KSC Document 2 Filed 07/30/21 PageID.15 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
      KENNETH LEWIS,                              Case No.: 21-cv-01266-BAS-KSC
11
                                    Petitioner,   ORDER DISMISSING CASE
12                                                WITHOUT PREJUDICE AND
            v.                                    WITH LEAVE TO AMEND
13
      R.J. DONOVAN,
14
                                  Respondent.
15

16         Petitioner, a state prisoner proceeding pro se, has not paid the $5.00 filing fee and
17   has filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254.
18   I.    FAILURE TO SATISFY FILING FEE REQUIREMENT
19         Petitioner has failed to pay the $5.00 filing fee and has failed to move to proceed in
20   forma pauperis. This Court cannot proceed until Petitioner has either paid the $5.00 filing
21   fee or qualified to proceed in forma pauperis. See Rule 3(a), 28 U.S.C. foll. § 2254.
22   II.   FAILURE TO NAME PROPER RESPONDENT
23         Review of the Petition reveals that Petitioner has failed to name a proper respondent.
24   On federal habeas, a state prisoner must name the state officer having custody of him as
25   the respondent. Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (citing Rule
26   2(a), 28 U.S.C. foll. § 2254). Federal courts lack personal jurisdiction when a habeas
27   petition fails to name a proper respondent. See id.
28


                                                  -1-
                                                                                         21cv1266
     Case 3:21-cv-01266-BAS-KSC Document 2 Filed 07/30/21 PageID.16 Page 2 of 5



 1         The warden is the typical respondent. However, “the rules following section 2254
 2   do not specify the warden.” Id. “[T]he ‘state officer having custody’ may be ‘either the
 3   warden of the institution in which the petitioner is incarcerated . . . or the chief officer in
 4   charge of state penal institutions.’” Id. (quoting Rule 2(a), 28 U.S.C. foll. § 2254 advisory
 5   committee’s note). If “a petitioner is in custody due to the state action he is challenging,
 6   ‘[t]he named respondent shall be the state officer who has official custody of the petitioner
 7   (for example, the warden of the prison).’” Id. (quoting Rule 2, 28 U.S.C. foll. § 2254
 8   advisory committee’s note).
 9         A long standing rule in the Ninth Circuit holds “that a petitioner may not seek [a
10   writ of] habeas corpus against the State under . . . [whose] authority . . . the petitioner is in
11   custody.   The actual person who is [the] custodian [of the petitioner] must be the
12   respondent.” Ashley v. Washington, 394 F.2d 125, 126 (9th Cir. 1968). This requirement
13   exists because a writ of habeas corpus acts upon the custodian of the state prisoner, the
14   person who will produce “the body” if directed to do so by the Court. “Both the warden
15   of a California prison and the Director of Corrections for California have the power to
16   produce the prisoner.” Ortiz-Sandoval, 81 F.3d at 895.
17         Here, Petitioner has incorrectly named “R.J. Donovan” as Respondent. In order for
18   this Court to entertain the Petition filed in this action, Petitioner must name the warden in
19   charge of the state correctional facility in which Petitioner is presently confined or the
20   Director of the California Department of Corrections. Brittingham v. United States, 982
21   F.2d 378, 379 (9th Cir. 1992) (per curiam).
22   III. FAILURE TO ALLEGE EXHAUSTION OF STATE JUDICIAL REMEDIES
23         Further, habeas petitioners who wish to challenge either their state court conviction
24   or the length of their confinement in state prison must first exhaust state judicial remedies.
25   28 U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133–34 (1987). Ordinarily,
26   to satisfy the exhaustion requirement, a petitioner must “fairly present[] his federal claim
27   to the highest state court with jurisdiction to consider it . . . or . . . demonstrate[] that no
28   state remedy remains available. Johnson v. Zenon, 88 F.3d 828, 829 (9th Cir. 1996) (citing

                                                   -2-
                                                                                              21cv1266
     Case 3:21-cv-01266-BAS-KSC Document 2 Filed 07/30/21 PageID.17 Page 3 of 5



 1   Picard v. Connor, 404 U.S. 270, 275 (1971) and Anderson v. Harless, 459 U.S. 4, 6
 2   (1982)). Moreover, to properly exhaust state court remedies a petitioner must allege, in
 3   state court, how one or more of his or her federal rights have been violated. For example,
 4   “[i]f a habeas petitioner wishes to claim that an evidentiary ruling at a state court trial
 5   denied him [or her] the due process of law guaranteed by the Fourteenth Amendment, he
 6   [or she] must say so, not only in federal court, but in state court.” See Duncan v. Henry,
 7   513 U.S. 364, 365-66 (1995). Petitioner does not allege that he raised his claims in the
 8   California Supreme Court. If Petitioner has raised his claims in the California Supreme
 9   Court he must so specify.
10         Further, the Court cautions Petitioner that under the Antiterrorism and Effective
11   Death Penalty Act of 1996 (AEDPA) a one-year period of limitation shall apply to a
12   petition for a writ of habeas corpus by a person in custody pursuant to the judgment of a
13   State court. The limitation period shall run from the latest of:
14
           (A) the date on which the judgment became final by the conclusion of direct
15         review or the expiration of the time for seeking such review;
16         (B) the date on which the impediment to filing an application created by State
17         action in violation of the Constitution or laws of the United States is removed,
           if the applicant was prevented from filing by such State action;
18
           (C) the date on which the constitutional right asserted was initially recognized
19
           by the Supreme Court, if the right has been newly recognized by the Supreme
20         Court and made retroactively applicable to cases on collateral review; or
21         (D) the date on which the factual predicate of the claim or claims presented
22         could have been discovered through the exercise of due diligence.

23   28 U.S.C.A. § 2244(d)(1)(A)–(D) (West Supp. 2020).
24         The statute of limitations does not run while a properly filed state habeas corpus
25   petition is pending. 28 U.S.C. § 2244(d)(2); see Nino v. Galaza, 183 F.3d 1003, 1006 (9th
26   Cir. 1999); but see Artuz v. Bennett, 531 U.S. 4, 8 (2000) (holding that “an application is
27   ‘properly filed’ when its delivery and acceptance [by the appropriate court officer for
28   placement into the record] are in compliance with the applicable laws and rules governing

                                                 -3-
                                                                                          21cv1266
     Case 3:21-cv-01266-BAS-KSC Document 2 Filed 07/30/21 PageID.18 Page 4 of 5



 1   filings”). However, absent some other basis for tolling, the statute of limitations does run
 2   while a federal habeas petition is pending. Duncan v. Walker, 533 U.S. 167, 181–82
 3   (2001).
 4   IV.   FAILURE TO STATE A COGNIZABLE FEDERAL CLAIM
 5         Additionally, in accordance with Rule 4 of the rules governing § 2254 cases,
 6   Petitioner has failed to allege that his state court conviction or sentence violates the
 7   Constitution of the United States.
 8         Title 28, United States Code, § 2254(a), sets forth the following scope of review for
 9   federal habeas corpus claims:
10         The Supreme Court, a Justice thereof, a circuit judge, or a district court shall
11         entertain an application for a writ of habeas corpus on behalf of a person in
           custody pursuant to the judgment of a State court only on the ground that he
12         is in custody in violation of the Constitution or laws or treaties of the United
13         States.

14   28 U.S.C. § 2254(a); see Hernandez v. Ylst, 930 F.2d 714, 719 (9th Cir. 1991). Thus, to
15   present a cognizable federal habeas corpus claim under § 2254, a state prisoner must allege
16   both that he is in custody pursuant to a “judgment of a State court,” and that he is in custody
17   in “violation of the Constitution or laws or treaties of the United States.” See 28 U.S.C.
18   § 2254(a).
19         Here, in ground one, Petitioner states that “I did not have many ground on this matter
20   but took a plea bargain for the claims of getting released soon,” and in ground two, states
21   “the claim that I have been incarcerated for a long time for a plea bargain case number of
22   sentencing me [unintelligible] and I think that it’s about time the court do their laws of the
23   people.” (Pet. at 3–4, ECF No. 1.) In no way does Petitioner claim he is “in custody in
24   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254.
25   V.    FAILURE TO SIGN PETITION
26         Finally, Rule 2(c) of the Rules Governing Section 2254 Cases provides that “[t]he
27   petition shall be typewritten or legibly handwritten and shall be signed under penalty of
28   perjury by the petitioner.” Here, Petitioner has failed to sign the Petition.

                                                  -4-
                                                                                            21cv1266
     Case 3:21-cv-01266-BAS-KSC Document 2 Filed 07/30/21 PageID.19 Page 5 of 5



 1   VI.   CONCLUSION
 2         For all the foregoing reasons, the Court DISMISSES this case without prejudice
 3   and with leave to amend. If Petitioner wishes to proceed with this case, he must submit,
 4   no later than October 4, 2021: (1) a copy of this Order with the $5.00 fee OR a motion
 5   to proceed in forma pauperis; AND (2) a First Amended Petition which cures the pleading
 6   deficiencies outlined in this Order. The Clerk of Court is directed to mail Petitioner a
 7   blank motion to proceed in forma pauperis form and a blank petition for writ of habeas
 8   corpus pursuant to 28 U.S.C. § 2254 form together with a copy of this Order.
 9         IT IS SO ORDERED.
10

11   DATED: July 30, 2021
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


                                               -5-
                                                                                      21cv1266
